DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Fig. 4 of Hurley represents the closest prior art to the claimed design, but Hurley teaches an asymmetrical arrangement having a strength member 126 and an isolated temperature sensing fiber 26 on one side of an optical element inside a tube 28, and two strength members 126 with a strain-sensing optical fiber 24 on a diametrically opposite side of the tube 28.  Therefore, the sensing fiber, the first and second strength members and the optical component are staggered along a horizontal direction and cannon be arranged on a common preferential bend plane as claimed.  There also lacks a reasonable motivation or expectation of success in removing one of the strength member and re-positioning other components of the cable to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883